—Judgment, Supreme Court, New York County (James Leif, J.), rendered June 21, 1995, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 25 years to life, 5 to 15 years, and 2V3 to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence from which defendant’s guilt could be reasonably inferred.
The prosecutor’s summation comments on defendant’s demeanor were relevant to defendant’s credibility as a witness and did not deprive him of a fair trial. Defendant’s remaining claims of prosecutorial misconduct are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur — Sullivan, P. J., Nardelli, Mazzarelli and Saxe, JJ.